Citation Nr: 0424094	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-21 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a respiratory disorder 
due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2003 RO decision which denied service connection 
for a respiratory disorder due to asbestos exposure.  In July 
2004, the veteran testified at a Travel Board hearing at the 
RO.  


FINDING OF FACT

The veteran's respiratory disorder began many years after 
service, and was not caused by any in-service asbestos 
exposure.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty in the Navy from September 
1943 to February 1946.  His service medical records are 
negative for complaints of or treatment for a respiratory 
disorder.

Private medical records dated from 2000 to 2003 show the 
veteran being treated for various respiratory difficulties.  
He reported symptoms which included severe dyspnea on 
exertion, chronic cough which was productive, congestion, 
shortness of breath, use of oxygen, hemoptysis, and chronic 
left side pain.  He was on medication and antibiotics for his 
symptoms.  Diagnoses over this time period included chronic 
obstructive pulmonary disease (COPD), arthralgias, 
interstitial edema, dyspnea on exertion, hypoxia, probable 
congestive heart failure related to diastolic dysfunction, 
and left side body pain of unknown etiology.

In April 2003, the veteran filed his claim for service 
connection for a respiratory disorder due to asbestos 
exposure.  

In a lay statement received in May 2003, Mr. [redacted] 
stated that the veteran was stationed on a merchant ship 
during World War II.  He said the veteran served as a gunner 
on three ships in the Pacific beginning in February 1944.  He 
said the veteran was on a ship for two years, and was exposed 
to asbestos and extreme second-hand smoke below deck in the 
sleeping quarters and dining area during this time.  It was 
indicated that emphysema was found in his lungs in 1992 when 
he was diagnosed with prostate cancer.

In May 2003, the veteran was given a VA examination regarding 
his respiratory disorder.  He stated that he had a chronic 
cough of thick white sputum.  He said he was not diagnosed 
with lung disease until 1992 when he was undergoing surgery 
for prostate cancer.  He was told that he probably had an 
emphysema-type disease at that time.  Since then, he reported 
that his shortness of breath and dyspnea had worsened.  He 
said he was currently using a wheelchair occasionally, and 
also used supplemental oxygen.  He was on several 
medications, and used nebulized bronchodilators approximately 
four times a day.  

The veteran has stated that he was a gunner in the Navy and 
operated guns and cannons.  It was indicated that he likely 
had some exposure to asbestos on the ship, but did not have 
any direct exposure through his occupational work.  After 
service, his employment had been primarily in the farming 
industry, but he also worked briefly as a bricklayer and also 
did some work in a grain elevator.  He said he smoked when he 
was younger, but quit smoking in 1960.  He reported that he 
had been having trouble with swelling and edema. 

Following physical examination and pulmonary function 
testing, the examiner indicated that the veteran's picture 
was suggestive of moderate COPD/emphysema.  It was indicated 
that a chest radiograph showed no signs of asbestos exposure 
or calcified pleural plaques.  Pleural blunting or thickening 
of the left side that was present was possibly due to heart 
failure, versus possible pleural disease.  The examiner 
stated that the veteran's exposure history did not warrant 
much concern about asbestos, and there was no obvious 
evidence that asbestos had contributed to his current lung 
disease.  The examiner opined that heart failure was a more 
likely contributor to his shortness of breath and dyspnea 
than interstitial lung disease from asbestos.  It was 
indicated that the veteran's exposure to asbestos was typical 
for the majority of sailors, and he did not remember ever 
working directly with asbestos.  

In a private medical letter dated in August 2003, Bill 
Malchow, a physician's assistant, indicated that the veteran 
had a diagnosis of COPD and was both oxygen and steroid 
dependent.  It was noted that COPD could be related to his 
past history of asbestos exposure and his past history of 
smoking.  It was opined that asbestos exposure contributed to 
his ongoing lung process, especially since he had stopped 
smoking in 1960.  It was indicated that his disease process 
was very difficult for the veteran.

In another statement received in September 2003, Mr. [redacted] 
stated that the veteran had lost most of his farm land in 
1994 and 1996 because his emphysema prevented him from 
working.  Mr. [redacted] said that the veteran's emphysema was 
caused by exposure to asbestos on a ship during two years of 
his military service.

In a lay statement dated in October 2003, one of the 
veteran's fellow servicemembers, [redacted], indicated 
that the veteran's duties during service included manning 
various weapons in defense of a merchant vessel which 
provided supplies to troops during World War II.  These 
duties included sanding, chipping, and painting weapons in 
his area of responsibility.  It was stated that asbestos 
gloves were used to remove hot rounds from the weapons that 
were no longer needed.  It was also stated that the veteran 
slept in berthing compartments which would have had asbestos-
wrapped steam pipes nearby.  Various other duties were also 
described in which the veteran was exposed to asbestos-
wrapped steam pipes and valves.  Mr. [redacted] stated his belief 
that the veteran was exposed to asbestos during his service 
in the Navy.

In December 2003, the VA examiner who gave the veteran his 
May 2003 VA examination submitted an addendum to his May 2003 
examination report.  He reiterated his opinion that it was 
not at least as likely as not that asbestos exposure had 
contributed to the veteran's current lung disease.  He again 
stated that heart failure was a more likely contributor to 
the veteran's shortness of breath and dyspnea than 
interstitial lung disease from asbestos.

In April 2004, Mr. Malchow submitted a letter in which he 
indicated that the veteran had COPD and a history of 
congestive heart failure and was currently steroid and oxygen 
dependent for his COPD.  X-rays dated in April 2004 were 
submitted which yielded impressions of emphysematous changes 
in the lungs with hyperinflation and streaky perihilar and 
infrahilar opacity, which could reflect some pulmonary edema, 
infiltrate, and atelectasis.  It was noted that chronic 
fibrotic change could also likely contribute to the observed 
appearance.

In July 2004, the veteran testified at a hearing at the RO.  
He said that he was a gunner on ships in the Navy, and was 
exposed to pipes and other things that were wrapped with 
asbestos.  He said it was likely that he had inhaled asbestos 
during service.  He reported that he was exposed to asbestos 
for three years during his military service, and said that he 
had experienced difficulty breathing for the past 20 years.  
He indicated that he was first treated for a breathing 
disorder in 1991.  

The Duty to Assist

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  
Through the April 2003 and September 2003 letters from the RO 
to the veteran regarding his claim, the June 2003 statement 
of the case, and the July 2003 and January 2004 supplemental 
statements of the case, the RO has notified the veteran and 
his representative of the legal criteria governing the claim, 
the evidence that had been considered in connection with his 
appeal, and the bases for the denial of his claim.  
Consequently, the Board finds that the veteran has received 
sufficient notice of the information and evidence necessary 
to support his claim, and has been afforded ample opportunity 
to submit such information and evidence.  

The Board finds that the RO's April 2003 letter to the 
veteran, along with other communications issued by the RO to 
the veteran, satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).
 
In addition to the above-cited authority, the Board points 
out that in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court appears to indicate that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  

With regard to the duty to inform the veteran of the evidence 
that is needed to substantiate the claim (the first Pelegrini 
notice requirement), the April 2003 letter (pages 1 through 
3) notifies the veteran of the evidence that is needed to 
show that emphysema is related to military service.  With 
regard to the duty to notify the veteran what evidence, if 
any, is to be obtained by the VA (the second Pelegrini notice 
requirement), the April 2003 letter (page 5) notes the 
actions the RO will undertake.  With regard to the duty to 
notify the veteran what evidence, if any, is to be provided 
by the claimant (the third Pelegrini notice requirement), the 
April 2003 letter (page 1) notifies the veteran of evidence 
the VA needed from him.  With regard to the duty to request 
that the claimant provide any evidence in the claimant's 
possession that pertains to his claim (the fourth Pelegrini 
notice requirement), in the April 2003 letter (pages 1 
through 3) the RO indicates all evidence that the veteran 
should provide which is relevant to his claim.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  See 38 U.S.C.A 
§ 7261(b) (West 2002) (providing that "[i]n making the 
determinations under [38 U.S.C.A. § 7261(a)], the Court shall 
take due account of the rule of prejudicial error.").  

The Board notes that, in the case on appeal, the documents 
meeting the VCAA's notice requirements were provided to the 
veteran prior to the June 2003 rating action.  Thus, the 
Pelegrini requirements were complied with in a timely manner 
in this case.  

The Board also finds that the duty to assist the veteran has 
been met in this case.  Relevant medical records have been 
obtained and a VA examination has been provided.  The veteran 
was afforded a personal hearing in July 2004.  Neither the 
veteran nor his representative has indicated that there is 
any outstanding pertinent evidence that the RO has not 
already obtained or attempted to obtain that could be 
obtained.  Review of this case indicates no pertinent medical 
evidence that would support the veteran's claim is available.  
Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding with a decision at 
this time.  

Service connection for a respiratory disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran seeks service connection for a respiratory 
disorder as a result of claimed asbestos exposure aboard a 
ship in the Navy.

There are no special legal provisions regarding claims for 
service connection for asbestos-related disease.  However, 
the VA has provided adjudicators with some guidelines in 
addressing claims involving asbestos exposure, as set forth 
in Veterans Benefits Administration Manual M21-1, Part VI, 
paragraph 7.21.  The manual notes that asbestos particles 
have a tendency to break easily into tiny dust particles that 
can float in the air, stick to clothes, and may be inhaled or 
swallowed.  Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual notes that 
lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, etc.  

High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  This is 
significant considering that, during World War II, several 
million people employed in U.S. shipyards and U.S. Navy 
veterans were exposed to asbestos since it was used 
extensively in military ship construction.  Many of these 
people have only recently come to medical attention because 
the latent period varies from 10 to 45 or more years between 
first exposure and development of the disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  

The manual goes on to say that the clinical diagnosis of 
asbestos requires a history of asbestos exposure and 
radiographic evidence of parenchymal lung disease.  In 
reviewing claims for service connection, it must be 
determined whether or not military records demonstrate 
asbestos exposure in service; it should be determined whether 
or not there was asbestos exposure pre-service and post-
service; and it should be determined if there is a 
relationship between asbestos exposure and the claimed 
disease.  

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service by reason of 
having served aboard a ship.  Dyment v.  West, 13 Vet. App. 
141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002); VAOPGCPREC 4-2000.

Evidence of record does not establish the existence of a 
respiratory disorder during the veteran's 1943-1946 active 
duty in the Navy.  He claims that he has a post-service 
respiratory disorder as a result of exposure to asbestos 
while aboard his ship.  However, as noted above, there is no 
presumption of asbestos exposure as a result of having served 
aboard a ship.  Dyment, supra.  

Private medical records beginning in 2000 show treatment for 
a respiratory disorder, with COPD being diagnosed.  COPD and 
emphysema were indicated at the veteran's 2003 VA 
examination.  Based on such evidence, the Board finds that 
the veteran currently has a respiratory disorder.  Based on 
other evidence of record, the Board concedes that the veteran 
was exposed to asbestos during service.

Regarding the existence of a relationship between the 
veteran's in-service asbestos exposure and his current 
respiratory disorder, the Board finds that the weight of the 
credible evidence indicates that the veteran's respiratory 
disorder began many years after service, and was not caused 
by exposure to asbestos during service.  The Board notes that 
there is no medical evidence of the existence of a 
respiratory disorder until approximately 50 years after the 
veteran's period of service.  While Mr. Malchow has opined 
that in-service asbestos exposure contributed to a current 
respiratory disorder, the VA examiner found that it was not 
as likely as not that the veteran's respiratory disorder was 
related to in-service asbestos exposure.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

The Board finds the opinion submitted by the VA examiner to 
have greater probative value with regard to the origin of the 
veteran's respiratory disorder than the opinion submitted by 
Mr. Malchow.  Initially, Mr. Malchow is a physician's 
assistant, while the VA examiner is a medical doctor.  
Additionally, Mr. Malchow's opinion is not clearly supported 
by medical rationale, and is speculative in stating that X-
ray observations could be the result of chronic fibrotic 
change.  Alternatively, the VA examiner found no signs of 
asbestos exposure, and no calcified pleural plaques.  The VA 
examiner concluded that heart failure was a more likely cause 
of the veteran's respiratory symptoms than interstitial lung 
disease from asbestos.  The Board finds this opinion to be 
entitled to greater probative weight in determining the 
origin of the veteran's respiratory disorder.  Wensch v. 
Principi, 15 Vet. App. 362 (2001).

Beyond the above, the Board notes the veteran's limited 
exposure to asbestos during service and the lapse of many 
years between the veteran's separation from service and his 
first treatment for this disorder.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd. 1330, 
1333 (Fed. Cir. 2000).  

While the veteran has asserted his belief that his 
respiratory disorder is related to in-service asbestos 
exposure, he is a layman, and as such has no competence to 
give a medical opinion on diagnosis or etiology of his own 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has made an effort to find some basis to grant the 
veteran's claim.  The weight of the evidence, however, 
clearly indicates that the veteran's respiratory disorder 
began many years after his active service and was not caused 
by any incident of service, including asbestos exposure.  As 
the preponderance of the evidence is against the claim for 
service connection for a respiratory disorder, the benefit-
of-the-doubt rule is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).      
     

ORDER

Service connection for a respiratory disorder due to asbestos 
exposure is denied.


	                        
____________________________________________
	JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



